Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 6/27/2019.
Claims 1-2 are presented for examination.
Priority
Applicants’ claim for the benefit of a prior-filed provisional application 62690505 filed on 06/27/2018 is acknowledged and admitted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al (US 20190324781 A1 thereafter "Ramamurthy"), in view of Kim et al (US 20180113781 A1 thereafter "Kim"), in view of Lee et al (US 20110145326 A1 thereafter "Lee").
[Examiner's note: The limitation "with or without additional input" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "without additional input" teaches the entire limitation]
As to claim 1, Ramamurthy discloses a method for improving a computing system to implement automated processes, comprising: recording a task performed on a computer by human users; … [The system captures user interactions (task) in a GUI application (on a computer) [See ¶-22, 26]]
generate an artificial intelligence (Al) routine to perform the task … without additional input from the human user; [The captured user interactions are used to generate a robotic script (routine) [See ¶-22, 26]. The script is generated by training an artificial neural network, and using it to generate the robotic script (AI routine) [See ¶-26]. After a document is classified, a corresponding script is determined and the steps are performed automatically ("without additional input") [See ¶-43]]
updating the Al routine automatically based on additional tasks performed by the human users; [The user may modify ("updating the Al routine") the generated robotic script by providing input (additional task) [See ¶-31]. The broadest reasonable interpretation of the limitation includes updating a routine in response to some user input (additional task) since the term "automatically" can include some human control, thus the claim is taught by the prior art]
storing the Al routine in a repository; and providing the routine to human users via a software … platform [The scripts are stored and accessed via an enterprise system/ERMS (software platform) [See ¶-74]. The scripts are stored in a database 504 (repository) by the ERMS [See ¶-74]]. 
However, Ramamurthy does not teach "capturing heuristics related to the task; … a software as a service cloud platform".
On the other hand, Kim does teach "capturing heuristics related to the task".
Kim discloses that criteria (heuristics) are generated for determining when an event is associated or not associated with a task [See ¶-102]. The criteria may be received (capturing) from a user to indicate a sub-task belonging to a task [See ¶-107].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ramamurthy's robotic script generation to incorporate the teachings of Kim's subtask criteria.
Motivation to do so would be to more accurately identify the underlying tasks within noisy usage data, as taught by Kim [See ¶-56].
However, Ramamurthy, and Kim do not teach "a software as a service cloud platform".
On the other hand, Lee does teach "a software as a service cloud platform".
Lee discloses that a software as a service (SaaS) environment may provide a custom workflow service [See ¶-13]. The SaaS environment does not require the setup of a local server [See ¶-5], and includes a server accessed via a network (cloud) [See ¶-17, 26]. Further, a skilled artisan would understand that software as a service is inherently a cloud service.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ramamurthy's robotic script generation, and Kim's subtask criteria to incorporate the teachings of Lee's SaaS workflow system.
Motivation to do so would be to reduce the need for separate servers and reduce costs, as taught by Lee [See ¶-5, 10].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al (US 20190324781 A1 thereafter "Ramamurthy"), in view of Kim et al (US 20180113781 A1 thereafter "Kim"), in view of Lee et al (US 20110145326 A1 thereafter "Lee"), in view of Walters et al (US 20140244712 A1 thereafter "Walters").
As to claim 2, Ramamurthy, Kim, and Lee disclose the method of claim 1, wherein the task Al routine is performed by a … robot [Ramamurthy, a software bot (robot) performs the script that is generated by the ANN [See ¶-24, 26]].
However, Ramamurthy, Kim, and Lee do not teach "a humanoid robot." (Emphasis added.)
On the other hand, Walters does teach "a humanoid robot." (Emphasis added.)
Walters discloses that a virtual assistant with an avatar (humanoid robot) may perform routine tasks [See ¶-5, 86].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ramamurthy's robotic script generation, Kim's subtask criteria, and Lee's SaaS workflow system to incorporate the teachings of Walter's virtual assistant.
Motivation to do so would be to simulate the experience of interacting with a human being, as taught by Walters [See ¶-5].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173